

115 S2127 IS: Merchant Mariners of World War II Congressional Gold Medal Act of 2017
U.S. Senate
2017-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2127IN THE SENATE OF THE UNITED STATESNovember 15, 2017Ms. Murkowski (for herself, Mr. Sullivan, Ms. Baldwin, and Mr. Cochran) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo award a Congressional Gold Medal, collectively, to the United States merchant mariners of World
			 War II, in recognition of their dedicated and vital service during World
			 War II.
	
 1.Short titleThis Act may be cited as the Merchant Mariners of World War II Congressional Gold Medal Act of 2017. 2.FindingsCongress finds the following:
 (1)2015 marked the 70th anniversary of the Allied victory in World War II and the restoration of peacetime across the European and Pacific theaters.
 (2)The United States Merchant Marine (in this section referred to as the Merchant Marine) was integral in providing the link between domestic production and the fighting forces overseas, providing combat equipment, fuel, food, commodities, and raw materials to troops stationed abroad.
 (3)Fleet Admiral Ernest J. King acknowledged the indispensability of the Merchant Marine to the victory in a 1945 letter stating that, without the support of the Merchant Marine, the Navy could not have accomplished its mission.
 (4)President, and former Supreme Commander of the Allied Forces, Dwight D. Eisenhower acknowledged that through the prompt delivery of supplies and equipment to our armed forces overseas, and of cargoes representing economic and military aid to friendly nations, the American Merchant Marine has effectively helped to strengthen the forces of freedom throughout the world.
 (5)Military missions and war planning were contingent upon the availability of resources and the Merchant Marine played a vital role in this regard, ensuring the efficient and reliable transoceanic transport of military equipment and both military and civilian personnel.
 (6)The Merchant Marine provided for the successful transport of resources and personnel despite consistent and ongoing exposure to enemy combatants from both the air and the sea, including from enemy bomber squadrons, submarines, and mines.
 (7)The efforts of the Merchant Marine were not without sacrifices as the Merchant Marine bore a higher per-capita casualty rate than any other branch of the military during the war.
 (8)The Merchant Marine proved to be an instrumental asset on an untold number of occasions, participating in every landing operation by the United States Marine Corps, from Guadalcanal to Iwo Jima.
 (9)The Merchant Marine provided the bulk tonnage of material necessary for the invasion of Normandy, an invasion which, according to a 1944 New York Times article, would not have been possible without the Merchant Marine.
 (10)In assessing the performance of the Merchant Marine, General Eisenhower stated, every man in this Allied command is quick to express his admiration for the loyalty, courage, and fortitude of the officers and men of the Merchant Marine. We count upon their efficiency and their utter devotion to duty as we do our own; they have never failed us.
 (11)During a September 1944 speech, President Franklin D. Roosevelt stated that the Merchant Marine had delivered the goods when and where needed in every theater of operations and across every ocean in the biggest, the most difficult, and dangerous transportation job ever undertaken. As time goes on, there will be greater public understanding of our merchant fleet’s record during this war..
 (12)The feats and accomplishments of the Merchant Marine are deserving of broader public recognition. (13)The United States will be forever grateful and indebted to these merchant mariners for their effective, reliable, and courageous transport of goods and resources in enemy territory throughout theaters of every variety in World War II.
 (14)The goods and resources transported by the Merchant Marine saved thousands of lives and enabled the Allied Powers to claim victory in World War II.
 (15)The Congressional Gold Medal would be an appropriate way to shed further light on the service of the merchant mariners in World War II and the instrumental role they played in winning that war.
			3.Congressional gold medal
 (a)Award AuthorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of Congress, of a single gold medal of appropriate design to the United States merchant mariners of World War II, in recognition of their dedicated and vital service during World War II.
 (b)Design and StrikingFor the purposes of the award described in subsection (a), the Secretary of the Treasury (in this Act referred to as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)American Merchant Marine Museum
 (1)In generalFollowing the award of the gold medal under subsection (a), the gold medal shall be given to the American Merchant Marine Museum, where it will be available for display as appropriate and available for research.
 (2)Sense of CongressIt is the sense of Congress that the American Merchant Marine Museum should make the gold medal given to the Museum under paragraph (1) available for display elsewhere, particularly at appropriate locations associated with the United States Merchant Marine and that preference should be given to locations affiliated with the United States Merchant Marine.
 4.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3, at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.
		5.Status of medals
 (a)National medalsMedals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.